EXHIBIT VP3

EXHIBIT VP3
 

 

WE PACD cine tonsees | BP PSCER Cee tonster AE somes A fretmes

“att rem a fee | EP om tate tte

 

 
: vba
UILUJES JO aye]gG SI JOU S,JeU}

S}IM SIy JO WIY
JOU SI yey} }eY) BulAes WwW] ON

am URN eksi te) Berets
9M An6 9u}}0U Ss! Jeu] ON

UII yee let Fop tele hele) bccn -6 yk

 
m0] bun | <fel

Sn |Jas 10U plp Anb yeu

Q} UO

BTSYANsYo)U/Nivcsle 6-40) aeasy-] U0] 10 |-te))
JI94U} asn SAemje 1,U0p a|doad

3JNS JOU W,|’ dN jl YOO] NOA pig

 

 
 

Do te oh, Wai aS alae
salim Blake or elieatiay BIE eae fe

 

 
_ My wife’s family is behind
— this I’m telling you that hers
sister Is good on the computer

See when this page was made

| sent you the messages they
sent me in October that they
were planning to be evil with
this case,pre meditated

Smh so because of this ? The
case has to be dismissed

 
You're not going forward with
the case at all ??

You're not going forward with
the case at all ??

| have no good reason , hw May
knew this guy in the pic but that
Is not the guys real first n last
name , that guy name Is not
salim Blake ,people write
whatever on their facebooks.

 
ae

Ea

ll be

|
ISS

O
=
=
fe
=
od
=

irs
ism

Just d

ht

Ans | would have to pay
t
rig

another lawyer f

=
>
©
=
fe)
es
o)
od)
}
oF
ic
i—

I

Ui

dismissed when they arrested

me ,| never planned to be
arrested. | went to court for

2?
But how can this get this
them locking us out

able to go to court |

Smh
at all
now

 
Why without you ,you don't
think the chance Is great
because of this dilemma ?

 
| believe all the waY in my

case, but perjury,they could try
to convict me regardless ??
how often Is justice served

here , they will try their hardest
to turn this on me ?? 5 years,
sounds like any man is guilty
already facing that ,.. We can’t
find anybody from the

Blake’s ,so they gonna use this
guy against me all the way

right ?

But my brother I’m sure hasn't
seen this person in a long time.
We grew up in 23 foster homes
& 4 group homes. People come
-and go in our life and we don't
even remember them

We don't hang out with
anybody named Salim Blake,
that guys real name isn'ta
Blake I’m sure. We know a lot of
people by aka names.

 
A picture says 1000

words ,what if they go g believe
me. | don’t Know the extent of It
Vic ?

This whole thing to get my case
dismissed is a conspiracy from

My wife's sister and mother

But what will the courts believe
or even care about

Don't *

My truth is told ,but | tell the
truth all the time and it Doesn't
make anyone who Is sold on It
being a lie ,believe anymore or
Lesion

 
Fri, Aug 7, 8:27 AM

Fri, Aug 7, 12:25 PM

| got the order from the court
because | was locked out after
we'd been there,so much of my
belongings were there,and are
still missing. | had time warner
cable there as well,and ended
up owing Time warner because
someone removed the Cable

 
 

 

Pye Uizs-)00 El ObM | (-m--10) on l=10 71)

iA “WYS) OzZOZ// UO UaYys “YW epwe” ©
aGpnr Aq pasapio “ZEFS0Lee0 epo>

$saose Buren pue QOte-ese-L Js Buyew
Aq oapia ay} jo o1ipne ayy ssacse Arw
syognd ou 0707 “| equinides Aq Guuesy
St] 10) SQUxs We ayy Ose yim Soqued
a] “SousvayUOSD OapIA BIA Apysay Oy ‘ayqe
S| Pue ‘MO’ SMOUY SSOUTIA ayy JEU] GuNnsuS
(7) pue ‘O707 ‘pl Jequiajdes Aq ‘Avownsa;
S,SS0uyIM y[ee jo UpBuay ay) ajpewiysa pue
Ssessouyim oy Apquep! yjog jsnw yo
‘}Si] SSoupIM B ayy (L) yeus Aouy ‘Guuesy
SU} JE SOSSOUPIA [feD 0} SpusqU! Aped
ey “Ud HO°Z Te OZOZ “BL Joquiaides Uo
s2uBeU0D Capa era Buesy ArenuepiAs
UE POY [jim LINED ayy “(OLOZ ‘A'N'O'S)
e6e ‘aie pz “ddns *y go ‘DTT “Y>eL
poz “ ‘ouy ‘miGoyssey seg asuajap 10
wey Ss Awed Bursoddo ayy jo uoqejuasazd
ay] GBuuedwey Ayreyun Aq sayQew
2 ayesipnipe oj Agequedun Ayigqe s,wegsds
fesipn! au) WIM asaya Oo] payeynjayes
aWeYIs BQEUCIISUOOUN awos UOnOW
ui jas AQuaquas sey Aved & yeu) aouapiAa
Husuiauos pue seays Aq paysyqeyse
DUE Bee LOMOW Jie) a) APO Saye
EUS [HWE PUE SJUepUAajeg sep

 
You withdrew Vic, dismiss the
case

| do t wanna represent myself
| can't
Properly

| don't Know the official
language

In court

How do u dismiss it. | don’t
have representation?

That's all I’m asking

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Fri, Aug 7, 12:25 PM

| got the order from the court
because | was locked out after
we'd been there,so much of my
belongings were there,and are
still missing. | had time warner
cable there as well,and ended
up Owing Time warner because
someone removed the Cable
boxes etc. We were there

So you really are t going to
represent me anymore

 
You withdrew Vic, elSaalsoncaleee
case

| do t wanna represent myself

| can't
Properly

| don’t know the official
language

In court

How do u dismiss it. | don’t
have representation?

That's all I’m asking

 
Tue, Aug 11, 9:16 PM

Can you tell me the courts. |
don’t know what courts

Wed, Aug 12, 8:01 AM

Judge Pamela K. Chen |
Eastern District of New
York | United States Dis...

nyed.uscourts.gov

 
Wed, Aug 12, 12:25 PM

Thank you :

Vic just please tell me how
would | dismiss this case if |
can't go in. Like what site and
where do | go too if | need the
motion for dismissal

 

 

 
